Citation Nr: 0302324	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  02-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Gulfport, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical care provided on June 29, 2001.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran apparently had active service from August 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the VA Medical 
Center in Gulfport, Mississippi.


FINDINGS OF FACT

1.  The veteran received private medical care on June 29, 
2001, at the Healthmark Regional Medical Center, DeFuniak 
Springs, Florida, for constipation and fever of about three 
days' duration.

2.  Payment or reimbursement of the cost of private medical 
care provided at the Healthmark Regional Medical Center on 
June 29, 2001, was not authorized.

3.  The veteran apparently has a total disability permanent 
in nature resulting from a service-connected respiratory 
disability, rated as 60 percent disabling, removal of ribs, 
rated as 20 percent disabling, atrioventricular disorder, 
rated as 10 percent disabling, and thrombosis of the brain, 
rated as 10 percent disabling.

4.  VA facilities were feasibly available to provide the 
veteran the care he received on June 29, 2001, and treatment 
received by him on that date did not reflect that a medical 
emergency existed such that delay would have been hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the Healthmark 
Regional Medical Center in DeFuniak Springs, Florida, on 
June 29, 2001, have not been met.  38 U.S.C.A. §§ 1701, 1703, 
1710, 1725, 1728, 5102, 5103, 5103A (West Supp. 2002); 
38 C.F.R. §§ 17.52, 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  VA 
has recently issued final regulations to implement the 
statutory changes.

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, while the 
VA Medical Center in Gulfport, Mississippi, did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that VA's duties to the veteran have nonetheless been 
fulfilled as to the issue on appeal.

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In this case, the 
discussions in the VA Medical Center's decision and in the 
statement of the case informed the veteran of the information 
and evidence needed to substantiate the claim and comply with 
VA's notification requirements.

Secondly, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C. 
§ 5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim.  The Board believes 
that VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  (Strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has therefore satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and expenditure of limited VA resources 
is not warranted.

Factual Background

On June 29, 2001, the veteran was seen in the Emergency Room 
of the Healthmark Regional Medical Center in DeFuniak 
Springs, Florida, for complaints of fever and constipation.  
He stated he had been constipated for three days and the use 
of Metamucil had not helped.  He reported having a fever of 
103 degrees before arrival at the hospital.

A chest X-ray study done just after midnight on June 30, 
2001, showed dense, pleural calcifications throughout the 
left hemithorax with old surgical changes similar to a 
previous study in 1998.  Conservative management and followup 
studies were recommended if there were persistent or 
unexplained complaints or findings.  The veteran was to take 
antibiotics until the prescription was finished and he was to 
follow up with a private physician on Monday (the emergency 
room visit began on late Friday evening).

When the veteran was seen by a private physician on July 2, 
2001, he reported having had a fever for the past 4 or 
5 days.  It was noted he was status post emergency room visit 
on the previous Friday.  Following evaluation, he was given a 
diagnosis of right lower lobe pneumonia.

Emergency treatment review in July 2001 revealed that the 
claim for payment or reimbursement of the cost of private 
care on June 29, 2001, for an unknown infection and 
constipation was denied as VA services were deemed feasibly 
available.  It was noted the veteran had had symptoms for 
four days and VA was available during that time frame.

In a February 2002 statement, the veteran stated that while 
the VA's communication indicated symptoms were present for 
about four days, he was in south Florida for a funeral and 
developed bronchitis which took a little time coming on.  It 
was not until after he arrived home that he went to the 
emergency room with severe difficulty breathing and with a 
high temperature.  He stated the nearest VA facility at that 
time of night was about 130 miles away.

In March 2002, the claim was reviewed, but it was again 
indicated VA facilities were deemed available during the four 
days the veteran was symptomatic prior to the emergency room 
visit.

Analysis

Initially, the Board notes that there was no indication, nor 
does the veteran contend, that he obtained VA authorization 
prior to receiving the medical services for which he is now 
seeking payment or reimbursement.  38 U.S.C.A. § 1703; 
38 C.F.R. §§ 17.52, 17.53, 17.54.  Thus, the issue on appeal 
must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) Such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and,

(2) such care or services were rendered to a veteran in need 
thereof (a) for an adjudicated service-connected disability, 
(b) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, 
(c) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (d) for the illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program and (ii) is medically 
determined to have been in need of care or treatment to make 
possible such veteran's entrance into a course of training, 
or prevent interruption of a course of training, or hasten 
the return to a course of training which was interrupted 
because of such illness, injury, or dental condition; and,

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Here, the Board notes that the Veterans Millennium Health 
Care and Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725; Public Law 106-117, Title I, Subtitle B, Section 111, 
113 Stat. 1556 (1999).  The term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

In the instant case, it appears the veteran is totally 
disabled from his service-connected disabilities.  However, 
even assuming without deciding that he met the criteria set 
forth at 38 U.S.C. § 1728(a)(2), all three criteria under 
38 U.S.C.A. § 1728 must be met in order to establish 
entitlement to reimbursement or payment of medical expenses.  
In other words, entitlement to payment or reimbursement of 
the unauthorized medical expenses in question would be 
warranted only if the remaining two criteria are also met, 
that is, the treatment in question was necessitated by a 
medical emergency and during a time in which VA medical 
facilities were not feasibly available.  38 U.S.C.A. 
§ 1728(a)(1)(3); 38 C.F.R. § 17.120(b)(c).

Thus, the Board must next determine whether the treatment 
rendered in late June 2001 was for an emergency.  The statute 
and regulations specify that a "medical emergency" must be of 
such nature that delay in obtaining treatment would have been 
hazardous to life and heath.  The U.S. Court of Appeals for 
Veterans Claims (Court) has noted that a medical emergency is 
"a sudden, generally unexpected occurrence with sudden 
circumstances demanding immediate action."  See Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994).

In this regard, the Board notes that it was the opinion of 
the medical clinical staff at the VA Medical Center in 
Gulfport that there was no emergency situation which 
prevented the veteran from going to a VA facility for 
treatment.  The Board believes this medical opinion should be 
accorded considerable weight, especially in view of the lack 
of any medical evidence to the contrary.  As indicated by the 
record, the veteran had had constipation and a fever of more 
than a couple of days duration when he was seen in the 
emergency room.  The chief medical officer at the VA Medical 
Center in Gulfport concluded that VA services were feasibly 
available during the several days that the veteran had 
symptoms.

The Board therefore finds that the evidence is against a 
finding that the condition for which the veteran received 
treatment on June 29, 2001, was emergent in nature and the 
preponderance of the evidence is against a finding that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  Therefore, the evidence is 
against payment or reimbursement for the unauthorized private 
medical care that the veteran received on June 29, 2001, 
under the provisions of 38 U.S.C.A. § 1725.







ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment provided by the Healthmark Regional Medical Center 
in DeFuniak Springs, Florida, on June 29, 2001, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



